DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 16 are objected to because of the following informalities:  In line 5 of claim 6, “operated” should be changed to “operation.”  In line 5 of claim 16, “operation” should be changed to “operations.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "the controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 should depend from claim 6.
Claim 8 recites the limitation "the determined at least one end of life parameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 should depend from claim 7.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,213,725. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are fully envisaged in the patent claims.  One skilled in the art will understand that a controller “electrically connected” to the sensors within the housing is also “coupleable” to the housing, either electrically or physically.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 5 of U.S. Patent No. 10,226,732. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are encompassed by the patent claims for the same reason given in paragraph 5 above.  Regarding plural sensors, it is submitted that it would have been obvious to one having ordinary skill in the art to use more than one sensor in order to provide monitoring of other process conditions or for redundancy.
Claims 1-8, 10-23 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,876,446. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are fully encompassed in the patent claims.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,876,446. This is a statutory double patenting rejection.
Claim 24 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 10,876,446. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (2016/0096138 A1).
Martin et al. ‘138 teach a breather for treating air flowing into and out of a reservoir, comprising a housing (13,14), desiccant material within the housing, pressure, temperature and humidity sensors within the housing, and a control box (52) coupled to the housing and containing a processor, memory and a display (see figures, paragraphs 3, 5, 33, 40-44, 57).  The controller is coupled to the sensors via wires or wirelessly and indicates the status of the breather or a fault, which can be considered an end-of-life indication.  Information from the sensors is used to actuate desiccant regeneration by heating.  
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaikwad et al. (2017/0128878 A1).
Gaikwad et al. ‘878 teach a breather dryer for treating air flowing into and out of a reservoir, comprising a housing (142), a desiccant material (118) in the housing, first and second humidity sensors (102,302) in the housing, pressure and temperature sensors (140,120) in the housing, and a controller (104) including memory and a processor local to the housing and coupled to the housing and sensors via wires or wirelessly, wherein the controller is configured to determine and display an end-of-life condition of the breather based on measurements from the sensors on a coupled display (130) (see figures, paragraphs 18-23, 26, 32-34, claim 1).  A headspace coupler (116,110,180) is coupled between the reservoir and the controller with respect to air flow and the sensors.  One skilled in the art will understand that the controller and display are “coupleable” to the housing in a variety of ways, whether or not the prior device discloses that they are physically attached.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaikwad et al. ‘878.
Gaikwad et al. ‘878 disclose all of the limitations of the claims except that the control unit is a part that is coupleable to an expansion pack.  It is submitted that it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the controller/display of Gaikwad ‘878 by playing them in some type of housing or other physical platform that can interface with the breather.  This will allow for a compact, preassembled unit that includes all of the control components and can be connected to the sensors.
Claim 3-8 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. ‘138 in view of Gaikwad et al. ‘878.
Martin et al. ‘138 disclose all of the limitations of the claims except that there is a second humidity sensor and that the controller is configured to determine and transmit an end-of-life parameter based on output of the sensors.  Gaikwad et al. ‘878 discloses an end-of-life indicating arrangement for a breather as described in paragraph 18 above.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the breather of Martin et al. ‘138 by using the humidity sensor and end-of-life indicating arrangement of Gaikwad et al. ‘878 in order to provide an arrangement that allows a user to predict when breather replacement or service is necessary.
Conclusion
This is a continuation of applicant's earlier Application No. 10,876,446.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl